Ehrlich, Ch. J.
The action is against the People’s Cold Storage & Warehouse Company and D. Percy Morgan, to recover the value of property stored with said warehouse company in April, 1891.
The theory of the action is, that the warehouse company after the bailment, and about July 1, 1892, surrendered possession of the warehouse where the goods were stored, together with the possession of said goods, to the defendant D. Percy Morgan, who at the time of the loss was in possession of the warehouse and property, the complaint so alleging.
Both defendants answered the complaint, and at the trial the jury rendered a verdict against the defendant Morgan for $325, the foreman saying in answer to a question that the jury had not taken into account the People’s Cold Storage & Warehouse Company.
After the trial of the action, which was held on February 15, 1893, the defendants moved upon notice of motion to set aside the verdict as irregular or to dismiss the complaint as *54against the People’s Gold Storage & Warehouse Company; and this motion was properly denied.
The defendants were severally, and not jointly liable, each being responsible for any injury occurring while in possession and control of the property. So that there was no irregularity in the verdict as against Morgan.
The judge could not, seven days after the trial was concluded, dismiss the complaint as to the other defendant, although he might have done so at the trial.
For these reasons we think the order appealed from should be affirmed, with costs.
Newburger and Fitzsimons, JJ., concur.
Order affirmed, with costs.